          Case 1:21-cr-10018-PBS Document 49 Filed 05/19/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                     )
UNITED STATES OF AMERICA                             )
                                                     )
               v.                                    )
                                                     )      Crim. No. 21-cr-10018-PBS
GANG CHEN                                            )
                                                     )
               Defendant.                            )
                                                     )


              INTERIM STATUS CONFERENCE – JOINT MEMORANDUM

       Pursuant to Local Rule of Criminal Procedure 116.5(b), the United States, by and through

its undersigned counsel, and defendant Gang Chen, by and through his undersigned counsel,

respectfully submit this joint memorandum.

       (1)     The status of automatic discovery and any pending discovery requests – The

government has produced, or made available to the defendant, all automatic discovery materials

currently known to it subject to amendment in light of the issues addressed in the Government’s

Assented-to Motion for a Pretrial Conference Pursuant to the Classified Information Procedures

Act (“CIPA”). See Docket No. 28. The Government has in its possession numerous electronic

devices and digital storage media seized pursuant to a search warrant on the day of the defendant’s

arrest. The Government is in the process of imaging those devices and producing the images to

the defendant – a process that the government hopes to complete in the next two to three weeks.

(Other devices, seized from the defendant earlier in the case, have already been produced.)

Separately, the defendant submitted a discovery letter to the government on May 7, 2021. The

government responded to the defendant’s letter on May 18, 2021, agreeing to comply with certain

of the defense requests but refusing others.
            Case 1:21-cr-10018-PBS Document 49 Filed 05/19/21 Page 2 of 4




       (2)     The timing of any additional discovery to be produced – As noted above, the

government has already provided the defendant automatic discovery. The timing of the production

of any additional materials will depend on the District Court’s ruling on the government’s

filing/motion under CIPA, which it filed with the District Court on April 16, 2021. And, as noted

above, the government is in the process of producing digital evidence to the defense. The

government will produce any materials required under Local Rule 116.2(b)(2) in accordance with

that rule and subject to the Court’s Order pursuant to Section 4 of CIPA.

       (3)     The timing of any additional discovery requests – In light of ongoing CIPA

litigation and the fact that the government is continuing to produce electronic evidence to the

defendant, the parties request until the next status conference to set a date to file any discovery

requests.

       (4)     Protective Orders – No protective orders have been entered in this case.

       (5)     Pretrial motions under Fed. R. Crim. P. 12(b) – The defendant requests an

opportunity to finish its review of discovery before a date is set for the filing of pre-trial motions

under Federal Rule of Criminal Procedure 12(b).

       (6)     Timing of expert disclosures – Should expert testimony prove necessary, the

government will provide expert discovery no later than 45 days before trial. Defendant will

provide reciprocal expert discovery no later than 30 days before trial.

       (7)     Defenses of Insanity, Public Authority, or Alibi – The defendant will file notice in

accordance with the schedule for pretrial motions, as required by Fed. R. Crim. P. 12.2-12.3.

       (8)     Speedy Trial Act calculations – The 70-day period specified in 18 U.S.C. §

3161(c)(1) commenced on January 22, 2021, with the defendant’s arraignment. The Court has



                                                  2
          Case 1:21-cr-10018-PBS Document 49 Filed 05/19/21 Page 3 of 4




ordered the period from January 22, 2021 until May 26, 2021 (the date of the next interim status

conference) to be excluded from the Speedy Trial clock pursuant to an assented-to government

motion to exclude time, which was filed in this matter. This time was excluded on the grounds

that the ends of justice outweighs the defendant’s and public’s interest in a speedy trial under 18

U.S.C. § 3161(h)(7)(A).

       (9)     Status of Plea Discussions and Trial – The parties are not currently engaged in plea

negotiations. The defendant states that unless the case is dismissed, a trial is extremely likely.

Neither party is currently able to estimate the length of their case.

       (10)    Timing of A Further Interim Status Conference. In light of the above, the parties

respectfully request that the May 26, 2021 interim status be continued for approximately 45 days.

The parties further request that the time between May 26, 2021 and the date of the next status

conference be excluded from the time within which a trial must commence under the Speedy Trial

Act pursuant to 18 U.S.C. § 3161(h)(7)(A).




                                                  3
        Case 1:21-cr-10018-PBS Document 49 Filed 05/19/21 Page 4 of 4




      Respectfully submitted,


      Nathaniel Mendell,                              Gang Chen,
      Acting United States Attorney                   Defendant


By:   /s/ Timothy H. Kistner                    By:   /s/ Robert A. Fisher
      B. Stephanie Siegmann                           Robert A. Fisher
      Jason A. Casey                                  Brian T. Kelly
      Timothy H. Kistner                              Counsel for Gang Chen
      Assistant U.S. Attorneys

      David C. Aaron
      Trial Attorney
      U.S. Department of Justice
      National Security Division
      Counterintelligence & Export Control Section


Date: May 19, 2021




                                            4
